Status of Application
1.	Acknowledgment is made of the amendments filed 10/26/2020. Upon entering the amendments, claims 14-21 are added and claims 1, 4, and 6-7 are amended. Claims 1-9 and 10-21 are pending and presented for the examination. 
Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 10/26/2020 was filed after the mailing date of the Non-Final Office Action on 08/04/2020. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Response to Arguments
3.	Applicant’s arguments are persuasive at showing the distinctness of the instant and new claims over the prior art applied in the previous office action. The remarks, along with the Declaration under 37 CFR 1.130(a), persuasively shows that the prior art relied upon for the rejections in the previously mailed Office Action is not applicable because it is not a disclosure made by another, but instead is properly credited to the joint inventors of the instant application only. Because the prior art paper was disclosed by the instant inventors only and was published less than one year prior to the effective filing date of the instant application, it is not applicable as prior art under USC 102 or USC 103, and thus the previously applied grounds of rejection under these statutes are withdrawn. 
Allowable Subject Matter
4.	Claims 1-9 and 10-21 are allowed.


Reasons for Allowance
5.	The following is an examiner’s statement of reasons for allowance: The prior art of record, either alone or in combination, fails to anticipate or render obvious the instantly claimed composition for the production of a transparent quartz glass molding and processes for the production of a transparent quartz molding. Specifically, the prior art fails to teach a composition comprising a polymerizable binder that is liquid at room temperature, a polymerization initiator/crosslinking agent that functions in response to the application of light or heat and that is able to affect the polymerization of said binder, and quartz particles having a spherical shape and a size of 7-100 nm that are dispersed within said binder. The prior art also does not teach or suggest a process of using the aforementioned composition wherein it is hardened, separated from non-hardened portions, and subjected to debinding and sintered. Finally, the prior art does not teach or suggest a process wherein there is provided a composition comprising a polymerizable binder that is liquid at room temperature, a polymerization initiator/crosslinking agent that functions in response to the application of light or heat and that is able to affect the polymerization of said binder, and quartz particles having a spherical shape and a size of 7-100 nm that are dispersed within said binder, and wherein said composition in incompletely hardened, wherein the non-hardened parts are separated therefrom, and wherein the resultant material is subjected to debinding and sintered.
The most relevant prior art references found are Wozniak et al (Rheology of UV curable colloidal silica dispersions for rapid prototyping applications) and Loxley et al (US 6355587). The difference from instant claims is that while Wozniak teaches a method of producing silica bodies through curing of a starting mixture of silica particulate and binding components, and that the silica particulate comprises nano-size silica having a particle diameter of 40-80 nm, Wozniak teaches that the nano-size silica is an amorphous particulate rather than crystalline quartz, and teaches that the nano-size portion of the silica itself also contains a portion with a size of 120 nm, and thus does not have a size falling within the 7-100 nm range of the instantly claimed composition. Loxley teaches a method of producing a shaped quartz body by mixing a starting particulate with a binding agent and thereafter curing, but Loxley does not teach or suggest a particulate having a size of 7-100 nm. For the above reasons, the subject matter of the amended instant claims is neither taught nor suggested by the prior art of record. 
 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NOAH S WIESE whose telephone number is (571)270-3596. The examiner can normally be reached on Monday-Friday, 7:30am-4:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NOAH S WIESE/Primary Examiner, Art Unit 1731                                                                                                                                                                                                        
NSW14 January 2021